Citation Nr: 0829526	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-32 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.  
The veteran also served in the Air National Guard and United 
States Air Force Reserves.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
service connection for a low back condition, obstructive 
sleep apnea, a skin condition (athlete's foot), and hearing 
loss.   

The veteran indicated in his October 2006 VA Form 9, Appeal 
to the Board, that he was no longer appealing the claims of 
entitlement to service connection for athlete's foot and 
obstructive sleep apnea.  As such, the matters are no longer 
in appellate status.  38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A chronic low back condition, variously diagnosed as 
lumbar sprain and lumbago, was not incurred during any period 
of military service.

3.  Bilateral hearing loss was not incurred during any period 
of military service nor did it manifest in the year following 
discharge from active duty service. 




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a low back condition are not met.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in January 2006, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claims; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The veteran indicated in 
March 2006 that he had no additional evidence to submit in 
support of his claims.

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in May 2006.  
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claims were readjudicated in 
the September 2006 statement of the case (SOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service VA and private treatment records, and VA 
examination reports. 

The RO was notified that there no records available for the 
veteran from MP Hospital and the Union Pacific Railroad 
Employees Health Systems.  Any further efforts to obtain 
these records would be futile.  38 C.F.R. § 3.159(c)(1).

The RO received confirmation from the State of Arkansas 
Office of the Adjutant General that any records from the 
veteran's National Guard and Reserve service were forwarded 
to the Service Medical Records Center in St. Louis, Missouri.  
The Records Center indicated in September 2006 that no 
additional service medical records were available.  Any 
further efforts to obtain outstanding service medical 
records, if any, would be futile.  38 C.F.R. § 3.159(c)(2).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Bilateral Hearing Loss

The veteran essentially contends that he is entitled to 
service connection for bilateral hearing loss.  Specifically, 
he asserts that hearing loss was not apparent during his 
active duty, National Guard, or Reserve periods; however, he 
maintains it developed over several years as a result of 
inservice noise exposure from working around aircraft as an 
Air Freight Specialist.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater, or when at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As discussed below, hearing loss disability was not noted 
during service.  While hearing loss disability was eventually 
diagnosed years after service, the weight of the competent 
medical evidence is against a finding that the condition is 
related to service. 

The veteran may well have been exposed to a great deal of 
noise during service as an Air Cargo Specialist; however, his 
service medical records are devoid of a diagnosis of 
bilateral hearing loss.  An April 1968 audiogram revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
10
LEFT
-5
-5
-5
-
-5

The veteran did complain of hearing loss in his January 1972 
Report of Medical History submitted in conjunction with his 
separation examination.  The March 1972 separation audiogram 
showed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
10
20
LEFT
15
10
0
10
10

While there was a slight shift in hearing thresholds, 
impaired hearing was not diagnosed upon the veteran's 
separation from active service.

A Physical Profile Serial or as it is more commonly known, 
PUHLES, was also performed in August 1977.  One was also 
performed during the veteran's active military service in 
September 1968.  The veteran received a one in the category 
of Hearing and Ears on both occasions.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992)(Observing that the 
"PUHLES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of fitness for retention in 
the military service.)  There were no further treatment 
records.

In short, hearing loss disability was not shown in either ear 
during service nor was it shown for years thereafter.  
Hearing loss disability was not shown until June 2002.  

Upon VA examination in May 2007, the veteran was diagnosed 
with sensorineural hearing loss above 2000 hertz.  The 
veteran reported both military noise exposure and 
recreational post-service noise exposure from target practice 
and chain saws.  While there is evidence of bilateral hearing 
loss disability, the examiner provided a specific medical 
opinion that "the veteran's hearing loss is not related to 
his military service".  The examiner noted there was mild 
right ear hearing loss at 6000 hertz at separation from 
service, but reasoned that the veteran did not meet he 
criteria for disability under VA regulations at the time of 
discharge and hearing was essentially unchanged when the 
entrance and separation evaluations were compared. 

While the veteran contends he has hearing as a result of his 
periods of military service, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Low Back Condition

The veteran essentially contends that he is entitled to 
service connection for a low back condition.  Specifically, 
he asserts that a low back condition was not apparent during 
his active duty, National Guard, or Reserve periods; however, 
he maintains it developed over several years as a result of 
handling heavy cargo while performing duties as an Air 
Freight Specialist.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In this regard, service medical records show the veteran 
complained of trauma to the left posterior lower ribs in 
October 1970.  He apparently fell over a piece of wood.  X-
rays of the ribs were negative.  There were no complaints 
referable to the back at that time or thereafter.  

In the veteran' January 1972 Report of Medical History he 
indicated that he did not know if he had recurrent back pain.  
The examiner noted on the March 1972 separation examination 
that the veteran indicated he had back pain since the October 
1970 fall; however, the examiner stated no back disability 
was found at the time of the incident, no treatment was 
indicated, and there was no complication or sequelae.  The 
musculoskeletal examination was normal.  A back disorder was 
not diagnosed upon separation.

The mere fact that the veteran sustained trauma to the left 
posterior lower ribs in October 1970, is not enough to 
establish that a chronic low back condition manifested during 
his active duty service.  38 C.F.R. § 3.303(b).  Post-
service, treatment records from Dr. SH first note complaints 
of low back pain and spasms in March 2000.  He was diagnosed 
with lumbago.  No nexus opinion was provided.

VA outpatient treatment records dated in March 2004 note the 
veteran reported a history of post-service low back strain in 
1978.  Additional VA outpatient treatment records dated 
between 2002 and 2006 were negative for a low back condition.

Upon VA examination in May 2007, the veteran was diagnosed 
with chronic lumbar strain with congenital anomaly of L5.  
The examiner opined the veteran's back problem was most 
likely related to his congenital anomaly at L5, and 
therefore, would be less likely than not caused by or a 
result of any incident or time spent in service.

In a June 2007 addendum opinion, the examiner reasoned that 
the fall in October 1970 during service was a soft tissue 
injury in a different area from his current low back pain, 
which did not start until several years after active duty 
service.  Therefore, he opined there was a less than 50 
percent probability that the veteran's current symptoms were 
related to those noted during the veteran's active service 
career.

While the veteran contends he has a low back condition that 
has been present since service and related thereto, his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu, 2 Vet. App. at 494-95. The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   



ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


